ANSTEAD, Judge,
dissenting.
I would reverse and remand with directions that a new evidentiary hearing be scheduled in accord with the Unemployment Appeals Commission’s previous decision. After a previous decision was vacated by the Commission and a new hearing ordered, the appellant was unsuccessful in obtaining the presence of certain witnesses employed by his former employer, although proper subpoenas were issued. However, appellant did appear at the hearing, and was apparently the only one to do so. Instead of conducting a hearing, the hearing officer informed the appellant that he, the appellant, would have to go to circuit court to secure enforcement of the subpoenas. Shortly thereafter, the examiner entered an order reinstating the order vacated by the *1042Commission. I do not believe the examiner had the authority to reinstate the vacated order. Rather, the hearing should proceed so long as the appellant, and his former employer, are given adequate notice and opportunity to appear and present their cases.